                Case 16-21574-AJC        Doc 63     Filed 07/17/19    Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:
                                                                         Case No.: 16-21574-AJC
                                                                                      Chapter 13
MARIA L. LONDONO,

      Debtor.
________________________/


                 SUPPLEMENTAL OBJECTION TO CONFIRMATION OF
                   DEBTOR’S FIRST MODIFIED CHAPTER 13 PLAN

         Secured Creditor, U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE

OF CHALET SERIES III TRUST (“Secured Creditor”), hereby supplements its Objection to

debtor’s First Modified Chapter 13 Plan, and states:

         1.     On April 25, 2019, Secured Creditor filed an Objection to Debtor’s first Modified

Plan (D.E.60)

         2.     Debtor is currently due under the Loan Modification for October 1, 2018.

         3.     The Total Amount due to Secured Creditor as of the filing of this Supplemental

Objection is $18,166.34 including unapplied funds in the amount of $-391.56

         4.     Secured Creditor objects to any modified plan which proposes to pay anything

less than $1,613.25 per month and $18,166.34 for post-petition arrearage, payable in equal

monthly payments over the life of the plan.

         5.     Secured Creditor hereby requests that Debtor modifies the Chapter 13 Plan to

conform to the terms within the executed Loan Modification and filed Notice of payment

change, as well as the negative escrow accrued by Secured Creditor.

         6.     Debtor’s plan should also account for future tax and insurance obligations.
               Case 16-21574-AJC        Doc 63       Filed 07/17/19   Page 2 of 3
                                                                            Case No.: 21574-AJC

       7.      Secured Creditor reserves the right to supplement this Objection.



       WHEREFORE, Secured Creditor respectfully requests that this Honorable Court, denies

Debtor’s First Modified Chapter 13 Plan, and for any such other relief that the Court deems just

and proper.

Dated this 17th day of April, 2019.
                                                      Respectfully submitted,

                                                      GHIDOTTI | BERGER, LLP
                                                      Attorneys for Secured Creditor
                                                      3050 Biscayne Blvd. - Suite 402
                                                      Miami, Florida 33137
                                                      Telephone: (305) 501.2808
                                                      Facsimile: (954) 780.5578

                                                      By: s/ Chase A. Berger
                                                             Chase A. Berger, Esq.
                                                             Florida Bar No. 083794
                                                             cberger@ghidottiberger.com


               CERTIFICATE PURSUANT TO LOCAL RULE 9011-4 (B)(1)

       I certify that I am admitted to the Bar of the United States District Court for the Southern

District of Florida and I am in compliance with the additional qualifications to practice in this

court as set forth in Local Rule 2090-1(A).


                                              By:     /s/ Chase A. Berger
                                                          Chase A. Berger, Esq.




                                               -2-
              Case 16-21574-AJC         Doc 63       Filed 07/17/19   Page 3 of 3
                                                                            Case No.: 21574-AJC



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 17th, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.

       I also certify that the foregoing document is being served this day, either via transmission

of Notice of Electronic Filing generated by CM/ECF or by first class U.S. Mail, upon:


Debtor                                             Debtor’s Counsel
Maria L. Londono                                   Ray Garcia, Esq.
13927 S.W. 52nd Lane                               14850 S.W. 26th Street, #204
Miami, FL 33175                                    Miami, FL 33185



Trustee                                            U.S. Trustee
Nancy K. Neidich                                   Office of the US Trustee
P.O. Box 279806                                    51 S.W. 1st Avenue, Suite 1204
Miramar, FL 33027                                  Miami, FL 33130




                                             By:      /s/ Chase A. Berger

                                                         Chase A. Berger, Esq.




                                               -3-
